Exhibit 10.5

FIRST AMENDMENT TO PATENT SECURITY AGREEMENT

This First Amendment to Patent Security Agreement, dated as of December 8, 2008
(this “Amendment”) is by and between SAVVIS COMMUNICATIONS CORPORATION, a
Missouri corporation (“Grantor”) and WELLS FARGO FOOTHILL, LLC, as assignee of
Wells Fargo Foothill, Inc., in its capacity as Agent for the Lender Group and
the Bank Product Provider (together with its successors, “Agent”).

W I T N E S S E T H:

WHEREAS, Grantor and Agent are parties to that certain Patent Security
Agreement, dated as of June 10, 2005 (as amended, restated, modified or
supplemented from time to time, the “Patent Security Agreement”);

WHEREAS, Grantor, SAVVIS, Inc., a Delaware corporation, Agent and the lenders
party thereto entered into that certain Amended and Restated Credit Agreement
dated December 8, 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms not otherwise
defined herein having the definitions provided therefor in the Credit
Agreement); and

WHEREAS, Grantor and Agent have agreed to amend the Patent Security Agreement in
the manner specifically set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1. Amendment to the Patent Security Agreement. Schedule I to the Patent Security
Agreement is hereby amended by supplementing Schedule I to the Patent Security
Agreement to include the information set forth on Schedule I attached hereto.

2. Miscellaneous.

(a) Captions. Section captions used in this Amendment are for convenience only,
and shall not affect the construction of this Amendment.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment. In proving this Amendment or any
other Loan Document in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party whom
such enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

(c) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ALL RESPECTS IN
ACCORDANCE WITH, AND GOVERNED BY, ALL OF THE PROVISIONS OF THE NEW YORK UNIFORM
COMMERCIAL CODE AND BY THE



--------------------------------------------------------------------------------

OTHER INTERNAL LAWS (AS OPPOSED TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
NEW YORK. WHENEVER POSSIBLE, EACH PROVISION OF THIS AMENDMENT SHALL BE
INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AMENDMENT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS
OR THE REMAINING PROVISIONS OF THIS AMENDMENT.

*    *    *    *

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

GRANTOR: SAVVIS COMMUNICATIONS CORPORATION By  

/s/ Jeffrey H. Von Deylen

Name  

Jeffrey H. Von Deylen

Title  

Chief Financial Officer

AGENT: WELLS FARGO FOOTHILL, LLC, as Assignee of Wells Fargo Foothill, Inc. By  

/s/ Nichol S. Shuart

Name  

Nichol S. Shuart

Title  

Vice President

Signature Page to First Amendment to Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patent Registrations/Applications

 

Grantor

  

Patent

   Application/
Registration No.    App/Reg Date SAVVIS Communications Corporation    A method
and system for internet performance monitoring and analysis including user
interface and periodic information measurement and collection    7,353,272   
April 1, 2008 SAVVIS Communications Corporation    Virtualized utility service
platform    11/294,489    December 6, 2005 SAVVIS Communications Corporation   
Systems, methods and protocols for securing data in transit over networks   
11/799,592    May 1, 2007